Decided 24 June, 1901.
On First Petition for Rehearing.
Mr. Justice Wolverton
delivered the opinion.
By the petition of defendant for a rehearing of this cause our attention has been attracted to- a manifest error in' our deductions as it respects the value of plaintiffs’ roadbed for assessment purposes. We adopted as a basis for the ascertainment of such value the net earnings of the railroad company averaged for a series of six years, because no other appeared under attending conditions sufficiently reliable from which to make the estimate. These earnings were capitalized at a basis of 5 per cent., adopting the estimates as shown by plaintiffs’ table, known in the record as “Exhibit No. 42.” The total of such capitalization for six years is $66,800, one-sixth of which, or $11,133, represents the value per mile of the roadbed, rolling stock, depot grounds, and improvements. The same table shows the value per mile of the rolling stock, depot grounds, and improvements, which for six years aggregate $6,172; the average being $1,028. Mr. Koehler testified that the figures representing these latter values were obtained by making a compilation of the assess*628ments in all the counties through which the line of the railroad extended and reducing it to a mileage basis, thus securing the average mileage value of the entire system in the state. Aside from this, the company paid taxes on the same property for the year 1896 on a much lower estimate, namely, about $840 per mile, thus showing that these figures were designed to* indicate the actual assessable value. It was not necessary, therefore, to reduce them by 50 per cent, in order to bring them to a proper standard, and no* such reduction is made by the tables as is the case respecting other estimates contained therein. It is proper, therefore, to deduct this mileage value, viz., $1,028, from the mileage value of the entire property, to- get the value of the roadbed, which being done, gives a remainder of $10,105. Now. reducing this by 50 per cent., so as to place it upon the basis of other real property as assessed in Jackson County, we have $5,-052.50 as a result. The same result will follow by taking the aggregate value of the whole for six years, $66,800, and subtracting the aggregate assessable value of the rolling stock and depot grounds for the same time, or $6,172, therefrom, then 'finding the average for one year, and reducing that by 50 per cent. The mistake in the original opinion consists in first reducing the mileage value of the whole by 50 per cent, and then deducting therefrom the full estimated assessable value of the rolling stock and depot grounds. The logic of the situation leads to but one result. Having determined that a capitalization of the net profits is a proper standard by which to estimate the value of the railroad, the deduction is resolved into* a problem of mathematics, which, when rightly solved, can work out but one way. The decree of this court heretofore entered will therefore be modified, so* as to require the plaintiffs to pay taxes upon the roadbed at a value of $5,000 per mile, and the petition for rehearing will be denied.
Rehearing Denied.